Citation Nr: 0934531	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
right ankle disability with right sinus tarsi pain, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Jeremiah Underhill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
December 1977.

In a rating decision dated in December 2005, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
Veteran's claim for service connection for PTSD.  He was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
received.  The Veteran subsequently sought to reopen his 
claim, but an August 2007 rating action again denied service 
connection for PTSD.  In addition, the RO denied the 
Veteran's claim for an increased rating for his right ankle 
disability, as well as his claim for a total rating.  He 
filed a timely appeal to the Board of Veterans' Appeals 
(Board).  

The Board notes that when the RO adjudicated the Veteran's 
current claim for service connection for PTSD, it did not 
address whether new and material evidence had been submitted.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obliged to determine in 
the first instance whether there is new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board 
recharacterized this matter as set forth on the cover page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for PTSD on the merits and 
the claim for TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  An unappealed December 2005 determination denied service 
connection for PTSD.

2.  The evidence added to the record since the December 2005 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.

3.  The Veteran's right ankle disability is manifested by 
limitation of motion, but there is no clinical evidence of 
ankylosis.


CONCLUSIONS OF LAW

1.  The RO's decision of December 2005, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the December 2005 rating 
decision is new and material, and the appellant's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of an injury to the right ankle with right 
sinus tarsi pain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

With respect to the claim concerning PTSD, in light of the 
favorable determination with respect to whether new and 
material evidence has been submitted and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

With respect to the right ankle claim, such claim was 
initially adjudicated in the context of the Veteran's TDIU 
claim.  In a December 2006 letter, the RO advised the Veteran 
that the evidence must show the that his service-connected 
disability prevents him from performing tasks required to 
obtain or retain gainful employment, or that his service-
connected disability presents such an exceptional or unusual 
disability picture due to factors such as marked interference 
with employment or frequent periods of hospitalization.  This 
letter also advised the Veteran of the distribution of duties 
between VA and the Veteran in obtaining evidence as well as 
advising the Veteran how disability evaluations and effective 
dates are assigned.  In a September 2008 letter, the RO 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment for his 
claimed condition, and the effect that the condition has on 
his employment and daily life.  This letter also provided 
relevant rating criteria concerning his ankle condition.  The 
case was last readjudicated in February 2009.
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment and personnel records, VA medical records, VA 
examination reports, lay statements, information from the 
Office of the Judge Advocate General, and the Veteran's 
hearing testimony.  

In this case the appellant was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument regarding his ankle condition.  Moreover, in a 
November 2007 letter the Veteran specifically cited to 
38 C.F.R. § 3.159, reflecting actual knowledge of such.  
Further, the arguments raised by the Veteran's representative 
reflect actual knowledge of the rating criteria and what is 
needed to establish a higher rating.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran's claim for 
service connection for PTSD was previously denied in a 
December 2005 rating action.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied the Veteran's claim for service 
connection for PTSD in December 2005 on the basis that there 
was no verifiable in-service stressor, and the absence of a 
diagnosis of PTSD.  He did not appeal that decision and it 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2008).

The evidence of record at the time of the December 2005 
rating decision included the service treatment records and 
the service personnel records, VA outpatient treatment 
records, and the Veteran's stressor statement.  

The service treatment records are negative for complaints or 
findings concerning PTSD.  A September 1977 report of medical 
history shows that the Veteran related a history of nervous 
trouble, but he denied frequent trouble sleeping, depression 
or excessive worry.  His personnel file reveals that he was 
promoted in August 1975.  It was also noted that he was a 
security guard at Ft. Meade from July to September 1975.  In 
addition, he was awarded a Meritorious Mast in August 1977 
for service from June 5, 1977, through July 15, 1977.

VA outpatient treatment records disclose that the Veteran 
stated in August 2005 that he believed he had PTSD related to 
witnessing his father sexually molest his sisters.  In 
September 2005, a VA psychologist related he had met with the 
Veteran the previous day as he was concerned about not having 
a diagnosis of PTSD in his chart, and wanted the examiner to 
place such a diagnosis of non-combat PTSD in the chart.  The 
examiner indicated he told the Veteran that while he had some 
mild PTSD symptoms, he did not have PTSD.  The examiner noted 
that the Veteran was very upset about not having the 
diagnosis in the chart.  

The Veteran submitted a PTSD questionnaire in September 2005.  
He asserted that he was on guard duty at Ft. Meade around 
August or September 1975, and that he noticed a light in the 
Colonel's office.  He went to the window to investigate and 
noticed two individuals trying to hide.  He said that he saw 
what was later identified as the Colonel's dog, but without a 
head.  There was a small puddle of blood.  He claimed that 
the two perpetrators ran for the window, and he recognized 
them.  One of them was a sergeant who had a knife, and was 
approaching the Veteran, and stated that he would kill him if 
he said anything.  He added that these individuals were later 
caught and he identified them.  

The evidence added to the record since the December 2005 
determination includes VA medical records, a Social Security 
Administration determination, statements from his former wife 
and from a Marine, information from the Judge Advocate 
General, and the Veteran's testimony at a hearing before the 
undersigned.  

VA outpatient treatment records disclose that the Veteran was 
seen in August 2005.  It was reported that a screen for PTSD 
was positive.  The Veteran stated that his mother's illness 
and death was a continuing traumatic event, even 30 years 
later.  

The Veteran was admitted to a VA facility in February 2006 
for treatment of 
PTSD.  It was noted his symptoms included flashbacks, 
recurrent memories, sleep disturbance with nightmares and 
night sweats, hypervigilance and paranoia.  The Veteran 
related a history of traumatic experiences both prior to, and 
during service.  He again asserted that his father had been 
sexually abusive to all his children, and that he recalled as 
a child he often pondered how he could help his sisters.  He 
added that as an adult he had immense feelings of guilt and 
low self-worth because he was not able to help.  He also 
reiterated the in-service incident.  He noted that after he 
testified at the court-martial, men he thought were his 
friends stopped talking to him and shunned him.  The Veteran 
said he was then transferred to another base.  The diagnoses 
were PTSD, dysthymia and polysubstance dependence.

The Veteran was afforded a general medical examination in 
March 2006, during the above hospitalization.  A psychiatric 
evaluation revealed he had obvious PTSD.  

In a March 2006 statement, the Veteran's former wife related 
that the Veteran had many moods and a lot of nightmares.  

In a February 2008 statement, J.E.F., Jr., reported that he 
had been discharged from the Marines in June 1975, and that 
before that, he had been stationed at Ft. Meade.  He related 
that about two or three months after his discharge, he 
received a call from another Marine who was still at Ft. 
Meade.  He noted that this Marine mentioned that one night 
several Marines had decapitated a dog, and deposited it on 
the desk of the Colonel.  The writer did not remember the 
names of anyone who was involved in this incident.  

Of record is the first page of an August 2008 letter from the 
Judge Advocate General to a United States Senator that the 
Veteran submitted to the RO.  It was indicated that a search 
of all court-martial records from 1974 to 1977, had been 
conducted using all the names the Veteran had provided.  No 
records were found.  Per Secretary of the Navy regulation, 
courts-martial not resulting in punitive discharges were 
destroyed after 15 years.  Thus, had any of the individuals 
been court-martialed, and the court-martial did not result in 
a punitive discharge, the record of trial would have been 
destroyed after 15 years.  The Veteran did not provide a copy 
of the entire letter.

Upon review of the evidence, the Board finds that the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the Veteran's 
stressor.  Although he has essentially reiterated his 
stressor, he has provided some corroborating evidence.  Thus, 
the Board will resolve all doubt in the Veteran's favor and 
find that the evidence is new and material sufficient to 
reopen the claim.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); see also 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (holding that 
"ankylosis," for purposes of the VA Schedule for Rating 
Disabilities, means "immobility and consolidation of a joint 
due to disease, injury, or surgical procedures" (citing 
Dorland's Illustrated Medical Dictionary 91 (27th ed.1988))).  

The Veteran is currently in receipt of the maximum schedular 
rating for limitation of motion of the ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  In order to assign a higher 
rating, the evidence must demonstrate that ankylosis is 
present.  The Veteran's representative has asserted that a 30 
percent evaluation is warranted under Diagnostic Code 5270 
because the evidence demonstrates motion of the ankle to 30 
or 40 degrees of plantar flexion.  However, as noted above, 
ankylosis is an immobile joint.  Diagnostic Code 5270 
provides a 30 percent evaluation for an ankle which is fixed 
in plantar flexion between 30 and 40 degrees, not an ankle 
which can move from a neutral position to a point between 30 
and 40 degrees.  Indeed, normal plantar flexion of the ankle 
is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Thus, 
plantar flexion to 40 degrees is almost full motion. 

The medical records clearly demonstrate that while the 
Veteran's motion is limited in his right ankle, some range of 
motion is present.  In this regard, prior to his surgery in 
October 2006, the Veteran had dorsiflexion of 10 degrees and 
plantar flexion of 45 degrees.  Following his surgery, a 
January 2007 VA examination noted 4 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  A September 2007 
outpatient treatment report revealed 0 degrees of 
dorsiflexion and 20 to 30 degrees of plantar flexion.  An 
October 2008 examination revealed -10 and -12 degrees of 
dorsiflexion, and 30 and 40 degrees of plantar flexion.  
Thus, it cannot be concluded that an evaluation under 
Diagnostic Code 5270 is warranted as his ankle is not fixed 
in plantar flexion or in dorsiflexion; rather, motion is 
limited but clearly possible.  There is no basis, therefore, 
for a higher evaluation, inasmuch as there is no clinical 
evidence of ankylosis of the right ankle.  

While the Veteran continues to complain of pain, weakness, 
and fatigability, such cannot be the basis for a higher 
evaluation as the Veteran is already in receipt of the 
maximum evaluation based on limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

The Board also acknowledges that the Veteran has a residual 
scar from his ankle surgery.  However, the January 2007 
examination described the scar as well healed, and the 
October 2008 examination noted the scar was nontender and 
freely movable.  Thus, a separate rating for the scar is not 
warranted.  See 38 C.F.R. § 4.118.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's right ankle disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability based on ankylosis, which is not currently 
shown.  Indeed, he is in receipt of a 20 percent rating based 
on marked limitation of motion of the ankle, when the medical 
evidence reflects the ability to at times come within 5 
degrees of full plantar flexion, which is clearly not 
synonymous with marked limitation.  While some decrease in 
plantar flexion is indicated on repetition, the 20 percent 
evaluation assigned reflects consideration of such.  Thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only the appeal is granted.

An increased rating for residuals of an injury to the right 
ankle with right sinus tarsi pain is denied.


REMAND

In view of the above determination, the Board is of the 
opinion that additional development of the record is 
warranted.  

The Veteran contends that his PTSD stems from an incident in 
which two fellow servicemen killed and decapitated the 
Colonel's dog.  He stated that he had to testify at their 
court martial and that they were demoted in August 1975, 
while he received a promotion at that time for his actions in 
connection with that incident.  He provided a Consolidated 
Marine Corp Transaction Register and determined that the 
soldiers involved were Terry A. Pennington and David B. 
Maker.  The Veteran has indicated that the event occurred in 
July or August 1975 at Ft. Meade, Maryland.  There is no 
indication that the Marine Corp unit records were reviewed or 
that a request to the Marine Corps Archives and Special 
Collections was made.  Such action should be taken on remand.  
In addition, if the information is sufficient to permit a 
request to the National Personnel Record Center for review of 
their personnel records of the above named soldiers for 
possible evidence of the court martial relating to the 
incident reported, a request for the records or corroboration 
of the incident should be made. 

If and only if the claimed stressor is verified or 
corroborated, then a VA psychiatric examination should be 
scheduled to determine whether the Veteran suffers from PTSD 
as a result of a military-related stressor.

The resolution of the issue of entitlement to service 
connection for PTSD could impact the issue of entitlement to 
TDIU.  Thus, this issue is inextricably intertwined with the 
PTSD claim and is also remanded.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Review the Marine Corp unit records 
and/or send a request to the Marine Corps 
Archives and Special Collections for 
information concerning the claimed 
killing and beheading of the Colonel's 
dog in July or August 1975 at Ft. Meade, 
Maryland, to include information 
concerning a possible court martial of a 
Terry A. Pennington and/or David B. 
Maker.  All actions taken should be 
adequately documented in the claims file.

2.  If the information is sufficient to 
permit a request to the National 
Personnel Record Center for review of the 
personnel records of the above named 
soldiers for possible evidence of the 
court martial relating to the killing of 
the Colonel's dog, a request for the 
relevant personnel records or other 
corroborating proof of the incident 
should be made.  All actions taken should 
be adequately documented in the claims 
file.

3.  If, and only if, the Veteran's 
claimed military stressor is verified or 
corroborated, the RO should schedule the 
Veteran for a VA psychiatric examination 
to determine whether the Veteran suffers 
from PTSD as a result of the 
verified/corroborated military stressor.  
The RO should advise the examiner of the 
verified stressor as well as the pre-
service stressor of sexual abuse.  All 
appropriate tests should be conducted.  
The examiner should provide a rationale 
for any opinion set forth.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


